Citation Nr: 0504039	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision that, in part, 
granted service connection for hearing loss in the left ear 
and denied service connection for hearing loss in the right 
ear and tinnitus.  The veteran filed a notice of disagreement 
(NOD) for these and other issues in June 2003, and the RO 
issued a statement of the case (SOC) in January 2004.  The 
veteran submitted a substantive appeal in March 2004 in which 
he limited the issues on appeal to the initial rating 
assigned for hearing loss of the left ear and the matters of 
service connection for hearing loss of the right ear and for 
tinnitus.

As the veteran has perfected an appeal as to the initial 
rating assigned for hearing loss of the left ear, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of claims on appeal has been accomplished.

2.  In April 2003, the veteran's hearing loss of the left ear 
was manifested by level I hearing acuity. 

3.  Right ear hearing loss was not shown in service, and 
persuasive opinion establishes that current hearing loss of 
the right ear is not related to service, to include claimed 
noise exposure therein.

4.  Tinnitus was not present in service, and there is no 
credible evidence to show that current tinnitus is related to 
service, to include claimed noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, Diagnostic Code 6100 (2004).

2.  The criteria for a grant of service connection for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2004).

3.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the January 2004 SOC and the RO's letters of April, 
July, and October 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims. 

The Board also finds that the initial notice letter of April 
2003 satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  To that end, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter informed him that 
evidence was needed to show that tinnitus and hearing loss 
existed from military service to the present time and 
identified potential sources for this evidence.  The letter 
also requested that he identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and consider evidence.  Additionally, the veteran 
was invited to submit evidence in his possession directly to 
the RO.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claims. 

The Board notes that the VCAA notice letter of April 2003 was 
issued in connection with the initial claim for service 
connection for bilateral hearing loss.  Although the rating 
decision on appeal granted service connection for hearing 
loss in the left ear, the veteran submitted a notice of 
disagreement (NOD) with the initial rating that was assigned 
for the disability.  In such situations, VA's General Counsel 
has held that further notice of the VCAA is unnecessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its opinion, the 
General Counsel held that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives an NOD that raises a new 
issue, section of 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  The Board is bound in its decisions by the 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
20.101(a).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the April 2002 
letter, which was provided to the veteran prior to the 
initial rating decision, meets the VCAA's notice requirements 
on its own; subsequent letters merely reinforce and provide 
follow-up information from the initial letter.  Hence, the 
veteran was not prejudiced by any of the notice given before 
or after the rating action on appeal.   

In response to notice letters, the veteran submitted a signed 
authorization to permit the RO to obtain private medical 
records connected to his bilateral hearing loss and tinnitus.  
The two attempts made by the RO to obtain these records 
proved to be unsuccessful.  The veteran was informed of the 
lack of response from the physician and offered an 
opportunity to obtain the records on his own; however, he did 
not submit the records on his own.

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Private 
treatment records were unobtainable, but VA Medical Center 
records were available and associated with the claims file.  
Moreover, the veteran was afforded a VA examination and 
travel board hearing.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, even if VA had failed in completely fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim, such error is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998);       
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims decided herein. 

II.  Background

Service medical records include a pre-induction examination 
report that contain the results of an audiology evaluation.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
0
LEFT
25
15
25
-
20

Neither the pre-induction examination nor medical history 
reports note complaints or findings of hearing loss or 
tinnitus.

The January 1970 separation report included an audiology 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
20
20
LEFT
10
20
20
20
50

The separation medical history report contained a negative 
response regarding the presence of hearing loss.

A May 1977 examination report indicated the veteran was 
enlisting in the Army Reserves. Audiology testing yielded 
findings of pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
-
10
LEFT
20
-
-
-
20

A May 1981 examination report from the Army reserve contained 
audiology findings of pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
20
LEFT
5
20
25
20
60

The medical history report noted a positive response to the 
existence of hearing loss.

In February 2003, the veteran was seen at a VA Medical Center 
(VAMC) to establish healthcare for hearing loss.  He then 
reported that he first noticed hearing loss in service when a 
rocket exploded near him on the left side at which point he 
began to notice gradual worsening of hearing of the left ear.  
He also reported that he began to notice tinnitus, primarily 
in the left ear, in the mid 1990s and that this too had 
worsened.  The assessment was bilateral hearing loss with the 
left ear greater than the right that appeared to be service 
related.  A referral to audiology was noted.  

In April 2003, the veteran underwent a VA audiology 
evaluation; the audiologist reviewed the claims file.  The 
veteran reported noise exposure in service involving a rocket 
that resulted in complete temporary loss of hearing.  
Reportedly, his post-service occupation as a police officer 
of 27 years involved the use of ear protection for noise 
exposure.  He did not report any recreation noise exposure.  
He indicated that he had constant bilateral tinnitus since 
1981.  The veteran's current complaints were difficulty in 
understanding speech and noise.  Upon review of the service 
medical records, the audiologist noted that hearing loss was 
within normal limits at the time the veteran entered and 
separated from service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
55
80
LEFT
5
20
25
60
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.

The diagnoses were hearing within normal limits sloping to a 
severe high frequency sensorineural hearing loss bilaterally 
and constant bilateral tinnitus.  Given the findings that 
hearing in the right ear was within normal limits at the time 
of separation, the opinion was that it was less than likely 
that hearing loss in the right ear was incurred while on 
active duty.  With regard to tinnitus, the audiologist opined 
that since the veteran reported that the onset of tinnitus 
occurred 11 years after separation from service, it was less 
than likely that it was the result of noise exposure during 
military service.

III.  Analysis

A.  Higher Initial Rating for Left Ear Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time) is required.  See Fenderson, 12 Vet. App. at 126.

Evaluations for hearing impairment are based on a combination 
of the percent of speech discrimination and the puretone 
threshold average obtained on controlled speech 
discrimination tests and pure tone audiometry tests.  Table 
VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  Id.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.  The regulation  references Table VIa, 
which reflects the schedular criteria contained in Table VI 
without consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

The April 2003 audiological evaluation findings demonstrate 
an average decibel loss of 46 for the left ear and speech 
discrimination testing results of 94 percent.  Pursuant to 38 
C.F.R. § 4.85, Table VI, these findings correlate to an 
auditory acuity numeric designation of I in the left ear.  
Since service connection has not been established for hearing 
loss of the right ear, an auditory acuity numeric designation 
of I is assigned for the right ear.  The findings elicited 
during the April 2003 evaluation for the left ear do not fall 
within the guidelines for consideration of Table VIa.  With 
the assignment of numerical designation of I for the right 
(nonservice-connected) ear and a numerical designation of I 
for the left (service-connected) ear, the application of 
Table VII and 38 C.F.R. § 4.85 result in the assignment of a 
noncompensable rating for these scores.

The Board carefully considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating; however, the evaluation for hearing loss is based on 
objective testing.  While his complaints are noted, given the 
audiological evaluation results, the Board finds that the 
objective evidence is against the assignment an initial 
compensable rating for hearing loss of the left ear.  The 
Board has no discretion in this regard and must predicate its 
determination on the basis of the preponderance of the 
evidence extracted from the audiology studies on record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

On the basis of the pertinent audiometry results in this 
case, there is no basis for the Board to conclude that the 
criteria for a compensable evaluation for left ear hearing 
loss have been met at any stage since the effect date of the 
grant of service connection; hence, there is no basis for 
staged rating, pursuant to Fenderson.  As the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable rating for hearing loss in the left ear, the 
benefit-of-the-doubt doctrine is not for application and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003). Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.

In the present case, service medical records indicate hearing 
in the right ear was within normal limits at the time the 
veteran entered and separated from service.  Even subsequent 
audiology testing in 1977 and 1981 through the Army Reserves 
failed to demonstrate that there was hearing loss in the 
right ear that met the threshold requirements of 38 C.F.R. 
§ 3.385.  This fact in and of itself is not fatal to the 
veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Subsequent VA testing does show 
hearing loss in the right ear that meets the threshold 
requirements of impairment and a VA physician in February 
2003 did indicate that the veteran's hearing loss was service 
related; however, the opinion is insufficient since a 
medically sound basis for linking the two was not provided.  

By contrast, the VA audiologist opined that it was less than 
likely that hearing loss in the right ear was related to 
service.  The Board finds that the VA audiologist's opinion 
is more persuasive on the question of etiology of right ear 
hearing loss, since that examiner reviewed the veteran's 
medical records and provided a reasonable basis for his 
opinion based on the records and findings from the 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

For the same reasons, the Board finds that the VA 
audiologist's opinion regarding tinnitus is persuasive 
evidence on the question of etiology of that condition..  
Although the veteran indicated in March 2004 that the 
examiner erred in the report by noting that the onset of 
tinnitus was 1981 rather than 1971, another record indicates 
that the veteran reported that the onset was in the mid 
1990s.  Regardless of whether tinnitus began in 1971, 1981, 
or mid 1990s, by the veteran's own assertions, the onset 
appears to be after separation of service.  Moreover, the 
veteran has neither presented nor alluded to the existence of 
any evidence or opinion that support his contention that he 
has tinnitus that is related to his active military service.  

The Board has considered the veteran's assertions advanced in 
connection with the claims for service connection.  However, 
as a layman without appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the medical relationship, if 
any, between a disability and service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge). 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against each of the claims 
for service connection on appeal; hence, the benefit-of-the-
doubt doctrine is not for application, and each claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial compensable rating for service-connected hearing 
loss of the left ear is denied.

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


